DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tape unidirectionally contains fibers, wherein the tape comprises from 3 to 20% by volume of reinforcing fibers” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5-7, 17 and 18 are objected to because of the following informalities:  The claims contain limitations that lack antecedent basis.  
an inner surface of which” will remove any potential clarity issues.
Similar potential claim issues can be found at:
Claim 1, lines 6-7, “the region of the contact surface of the tape…”.
Claim 1, line 8, “the surface of the inliner”.
Claim 1, lines 8-9, “the region of the opposing surface of the tape”.
Claim 1, line 13, “the volume of the tape”.
Claim 1, line 14, “the cross section of the inliner”.
Claim 5, line 3, “the side facing the inliner”.
Claim 6, line 3, “the side facing the metal pipe”.
Claim 7, line 3, “the group consisting of”.
Claim 17, lines 1-2, “the side facing the inliner”.
Claim 18, lines 1-2, “the side facing the metal pipe”
Appropriate correction is required.
Claim 9 recites [[Use of a]] A routed pipeline comprising the of a pipe”.  It appears the words “of a” were not deleted as indicated in the initial portion of the claim.  The claim will be interpreted to read A routed pipeline comprising pipe according to claim 8”.
Claims 10-14 have a confusing preamble, reciting “The routed pipeline…of…claim 8”, while claim 8 never mentions “a routed pipeline”.  It is noted that claim 9 depends from claim 8 and sets forth “A routed pipeline comprising the pipe according to claim 8”.  It appears as if claims 10-14 should depend from claim 9, and to promote compact prosecution will be treated as if dependent from claim 9 in the rejections set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “A routed pipeline comprising a pipe according to claim 8”.  It is not clear what additional structure besides the pipe of claim 8 is required to constitute “A routed pipeline” and as such the claim fails to further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0107553 A1 to Hayes et al. (Hayes) in view of United States Patent Application Publication No. 2018/0195647 A1 to Berger et al. (Berger).

With regard to claim 1, Hayes discloses a process for producing a metal pipe (Hayes, paragraph 0062 – describing a Terionomer-Lined Metal Pipe), the inner surface of which is lined with a thermoplastic layer (paragraph 0063 describing an innermost layer of a terionomer composition), wherein the process comprises the following steps:
(paragraph 0063) is provided; 
b) a tubular inliner (the innermost layer of paragraph 0065 that comprises the terionomer composition) composed of a thermoplastic material (the terionomer composition is a thermoplastic material) is provided; 
c) a tape (the intermediate layer of paragraphs 0065 and 0068 which can be comprise fiber reinforcement that is a tape or unidirectional sheet as described in paragraph 0057 that is impregnated in a resin matrix as described in paragraph 0058) is cohesively helically bonded to the inliner (paragraph 0066 notes the tubular inliner is adhered to the intermediate liner while paragraph 0061 notes the fiber reinforcement may be applied using any known method but specifically winding and wrapping which are both helical applications. Taken together the wound or wrapped reinforcements that are adhered are “cohesively helically bonded” to the inliner), wherein the region of the contact surface of the tape consists of a moulding composition or an adhesive (the tape is impregnated with a resin as described in paragraph 0058, and the resin provides the structure holding the fibers i.e. a type of moulding composition and/or an adhesive since the resin when cured is adhered to the inliner and the metal pipe as described in paragraph 0067) which adhere firmly to the surface of the inliner (as described in paragraphs 0066-0068), and wherein the region of the opposing surface of the tape consists of a moulding composition or an adhesive (the portion of the resin that is located between the reinforcing fibers of the tape and the metal pipe) which adhere firmly to the metal of the pipe (as described in paragraphs 0066-0068), wherein the tape unidirectionally contains reinforcing fibers (paragraph 0057), wherein the tape comprises from 3 to 20% by volume of reinforcing fibers based on the volume of the tape (not disclosed); 
d) the cross section of the inliner is optionally (this limitation is not required to present in the proposed obvious rejection.) reduced by exposure to an external force (even though this step is recited as optional, the method of paragraph 0083 describes an external force applied to the cross section of the inliner as the heat expanded pipe cools making intimated contact with the outside surface of the inliner); 
e) the inliner is inserted into the metal pipe (described in paragraph 0083); 
f) by means of contact pressure and optionally heat, the inliner and metal pipe are firmly bonded to each other (the cooling metal pipe provides both contact pressure and heat to firmly bond the inliner to the metal pipe).  
	Hayes fails to disclose the specific fiber and resin combination of the intermediate layer comprising from 3 to 20% by volume of fibers.
	Applicant cannot decide if the claimed range is critical since the specification on page 14/21, lines 14-16 initially notes a desired range from 3 to 20%, then a preferred range of 5-19%, and finally a particularly preferred 10 to 18%.  
(Berger, abstract, title), an analogous field of endeavor as Hayes.
	Berger further discloses tape used in an intermediate layer having a fibre content in the range of 3 to 20% by volume (paragraph 0059).  
	It would have been obvious to one having ordinary skill in the art at the time of filing to use a tape having a fibre content in the range of 3 to 20% by volume in the pipe of Hayes in order not to worsen the adhesion to the adjoining layers as taught by Berger in paragraph 0059 but to still provide needed strength. 

With regard to claim 2, Hayes in view of Berger discloses the process according to Claim 1 as set forth above, and further discloses wherein the inliner consists of a moulding composition consisting to an extent of at least 50% by weight of polyamide, polyolefin, fluoropolymer, polyarylene ether ketone or polyphenylene sulfide (paragraphs 0050, 0051 and 0065).  

With regard to claim 3, Hayes in view of Berger discloses the process according to Claim 1 as set forth above, and further discloses wherein the tape consists of one (paragraph 0068 disclosing at least one layer) to four layers.  

With regard to claim 4, Hayes in view of Berger discloses the process according to Claim 3 as set forth above, and further discloses wherein at least one layer of the tape consists of a moulding composition consisting to an extent of at least 50% by weight of polyolefin, polyamide, fluoropolymer, polyarylene ether ketone or polyphenylene sulfide (paragraphs 0050, 0051 and 0065).  

With regard to claims 5, 6 and 7, Hayes in view of Berger disclose the process according to Claim 3 as set forth above, and further discloses an embodiment that includes an additional adhesive agent between the inliner and the tape and the tape and the metal pipe as described in paragraph 0064 describing the use of an adhesion primer, coating or layer wherein the tape on the side facing the inliner comprises a layer composed of an adherent moulding composition or an adhesive and the tape on the side facing the metal pipe comprises a layer composed of an adherent moulding composition or an adhesive.  Further, the additional adhesive agent can be a resin as disclosed in paragraph 0060 as required by claim 7.

With regard to claim 8, Hayes in view of Berger discloses a pipe produced according to Claim 1 as set forth above in the rejection of the process of claim 1. The pipe produced by the 

With regard to claim 9, Hayes in view of Berger discloses a routed pipeline comprising the of a pipe according to Claim 8 as set forth above.  Hayes in view of Berger does not explicitly disclose the incorporation of pipe segments produced by the process of claim 1 into a routed pipeline, but it would be obvious to one having ordinary skill in the art at the time of filing to provide a pipeline that uses pipe segments made according to the process of claim 1 in order to provide a means to transport abrasive liquid slurries from one location to another as needed as described in paragraph 0003 of Hayes.  

With regard to claim 10, Hayes in view of Berger discloses the routed pipeline produced using a pipe according to Claim 8 as set forth above, and further discloses wherein in the mining sector the routed pipeline serves for the transport of wastewater, gas, oil, crude oil, refined products, water-oil mixtures, sand-water-oil mixtures or slurries (Hayes, paragraph 0003).  

With regard to claim 11, Hayes in view of Berger discloses the routed pipeline produced using a pipe according to Claim 8 as set forth above, and further discloses wherein the routed pipeline serves to reinforce and line an oil or gas production well (Hayes, paragraph 0003 describing pipelines to transport oil sands.  It should be noted that this limitation is a statement of the field of intended use of the claimed apparatus that provides no further limitation to the claimed structure of the routed pipeline beyond the ability to perform the recited function).  

With regard to claim 12, Hayes in view of Berger discloses the Pipeline produced using a pipe according to Claim 8 as set forth above, and further discloses wherein the routed pipeline serves as drilling column during borehole construction in oil or gas fields (It is not clear that applicant is claiming more than the pipeline comprising multiple segments of pipe produced according to the process of claim 8.  This limitation is considered a description of the field of intended use and not a recital of further elements of a claimed system such as a borehole system.  Since the limitation does not further limit the structure the claim is obvious in view of Hayes in view of Berger since a pipeline produced according to claim 8 is capable of performing the function of serving as a drilling column).  

With regard to claim 13, Hayes in view of Berger discloses the Pipeline produced using a pipe according to Claim 8 as set forth above, and further discloses wherein the routed pipeline (Hayes, paragraph 0003.  This statement of the field of intended use does not further limit the structure of the claimed pipeline).  

With regard to claim 14, Hayes in view of Berger discloses the Pipeline produced using a pipe according to Claim 8 as set forth above, and further discloses wherein the routed pipeline is a pipe for supercritical CO2 (It is not clear that applicant is claiming more than the pipeline comprising multiple segments of pipe produced according to the process of claim 8.  This limitation is considered a description of the field of intended use and not a recital of further elements of a claimed system such as a production system.  Since the limitation does not further limit the structure the claim is obvious in view of Hayes in view of Berger since a pipeline produced according to claim 8 is capable of performing the function of serving as a pipe for supercritical CO2).  

With regard to claim 15, Hayes in view of Berger discloses the process according to Claim 2 as set forth above, and further discloses wherein the tape consists of one (paragraph 0068 disclosing at least one layer) to four layers.  

With regard to claim 16, Hayes in view of Berger discloses the process according to Claim 15 as set forth above, and further discloses wherein at least one layer of the tape consists of a moulding composition consisting to an extent of at least 50% by weight of polyolefin, polyamide, fluoropolymer, polyarylene ether ketone or polyphenylene sulfide (paragraphs 0050, 0051 and 0065).  

With regard to claims 17-19, Hayes in view of Berger discloses the process according to Claim 16 as set forth above, and further discloses wherein the tape on the side facing the inliner comprises a layer composed of an adherent moulding composition or an adhesive (claim 17), and wherein the tape on the side facing the metal pipe comprises a layer composed of an adherent moulding composition or an adhesive (claim 18), and wherein the adhesive is selected from the group consisting of pressure-sensitive adhesive, epoxy resin adhesive, polyurethane adhesive, phenol resin adhesive, polyester resin adhesive, polyamide hot-melt adhesive, cyanoacrylate adhesive, polysulfide adhesive, light curing adhesive and anaerobically curing adhesive (claim 19) (paragraph 0064 discloses an embodiment that includes an additional adhesive agent between the inliner and the tape and the tape and the metal pipe as described in paragraph 0064 describing the use of an adhesion primer, coating or layer. The additional adhesive agent can be a resin as disclosed in paragraph 0060).  

With regard to claim 20, Hayes in view of Berger discloses a pipe produced according to Claim 2.  The pipe produced by the known method of claim 2 discloses the pipe of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not previously recited above disclose line pipes and processes that contain some but not all of applicant’s claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DAVID R DEAL/Examiner, Art Unit 3753